DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrardy et al. (Konrardy; US Patent No. 10,156,848 B1).
As per claim 1, Konrardy discloses a method, comprising:
parking a transport in an initial space after at least one occupant associated with the transport exits the transport at a location (col. 54, lines 35-36 & 51-53);
moving the transport to a new space when the new space is located closer to the location than the initial space (col. 60, lines 5-9); and
moving the transport from the new space to a location of a device associated with the at least one occupant based on a command from the device (col. 23, lines 57-62; col. 59, lines 27-38).
As per claim 2, Konrardy discloses the method of claim 1, comprising:
stopping the transport at the location and permitting the at least one occupant to unload (col. 7, lines 14-16).
As per claim 3, Konrardy discloses the method of claim 1, wherein moving the transport to a location of the device associated with the at least one occupant is performed when an indication is received from the device, wherein the indication is at least one of: a payment being made by the device, a location of the device, an exit location notification detected by the device (col. 59, lines 49-52 & 64-64-67: a location of the device).
As per claim 5, Konrardy discloses the method of claim 1, comprising:
determining a current availability of spaces for the location at a current time and prior to arriving at the location (col. 57, lines 10-18);
when a shortage of the spaces are identified at the current time, determining a location to drop-off the at least one occupant prior to parking the transport, wherein the location to drop-off has a current optimal traffic movement pattern (col. 57, lines 18-22 & 32-42: valet drop-off – optimal traffic movement pattern);
moving the transport to the location to drop-off (col. 57, lines 34-36);
identifying a currently available transport space as the initial space (col. 58, lines 54-64); and
moving the transport to the initial space (col. 58, lines 61-63).
As per claim 6, Konrardy discloses the method of claim 5, comprising:
invoking a smart contract responsive to identifying the currently available transport space, wherein the smart contract assigns the currently available space to the transport (col. 57, lines 10-18: ordering and reserving an available parking space).
As per claim 8, (see rejection of claim 1 above) a system, comprising:
a transport configured to be parked in an initial parking space after at least one occupant associated with the transport exits the transport at a location;
a server configured to (col. 8, line 15)
instruct the transport to move to a new space when the new space is located closer to the location than the initial space; and 
instruct the transport to move from the new space to a location of a device associated with the at least one occupant based on a command from the device.
As per claim 9, (see rejection of claim 2 above) the system of claim 8, wherein the transport is configured to stop at the location and permit the at least one occupant to unload.
As per claim 10, (see rejection of claim 3 above) the system of claim 8, wherein the transport is moved to the location of the device associated with the at least one occupant when an indication is received from the device, wherein the indication is at least one of: a payment being made by the device, a location of the device, an exit location notification detected by the device.
As per claim 12, (see rejection of claim 5 above) the system of claim 8, wherein the server is further configured to determine a current availability of spaces for the location at a current time and prior to the transport being at the location, when a shortage of the spaces are identified at the current time, determine a location to drop-off the at least one occupant prior to the transport being parked, wherein the location to drop-off has a current optimal traffic movement pattern; instruct the transport to move to the location to drop-off; identify a currently available transport space as the initial space; and instruct the transport to move the transport to the initial space.  
As per claim 13, (see rejection of claim 6 above) the system of claim 12, wherein the server is configured to invoke a smart contract responsive to the currently available transport space being identified, wherein the smart contract assigns the currently available space to the transport.
As per claim 15, (see rejection of claim 1 above) a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform:
parking a transport in an initial space after at least one occupant associated with the transport exits the transport at a location;
moving the transport to a new space when the new space is located closer to the location than the initial space; and
moving the transport from the new space to a location of a device associated with the at least one occupant based on a command from the device.
As per claim 16, (see rejection of claim 2 above) the non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform:
stopping the transport at the location and permitting the at least one occupant to unload.
As per claim 17, (see rejection of claim 3 above) the non-transitory computer readable storage medium of claim 15, wherein moving the transport to a location of the device associated with the at least one occupant is performed when an indication is received from the device, wherein the indication is at least one of: a payment being made by the device, a location of the device, an exit location notification detected by the device.
As per claim 19, (see rejection of claim 5 above) the non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform:
determining a current availability of spaces for the location at a current time and prior to arriving at the location;
when a shortage of the spaces are identified at the current time, determining a location to drop-off the at least one occupant prior to parking the transport, wherein the location to drop-off has a current optimal traffic movement pattern;
moving the transport to the location to drop-off;
identifying a currently available transport space as the initial space; and
moving the transport to the initial space.
As per claim 20, (see rejection of claim 6 above) the non-transitory computer readable storage medium of claim 19, wherein the processor is further configured to perform: 
invoking a smart contract responsive to identifying the currently available transport space, wherein the smart contract assigns the currently available space to the transport. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Ramanujam (US Pub No. 2015/0346727 A1).
As per claim 4, Konrardy teaches the method of claim 1, comprising:
… a location of the initial space (col. 59, lines 10-11), the new space (col. 60, lines 5-9) and the location of the device (col. 59, lines 64-67).
	Konrardy does not expressly teach notifying the device of a location.
	Ramanujam teaches notifying the device of a location (paragraph [0054], lines 1-7).

As per claim 11, (see rejection of claim 4 above) the system of claim 8, wherein the server is configured to notify the device of a location of the initial space, the new space and the location of the device.
As per claim 18, (see rejection of claim 4 above) the non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform:
notifying the device of a location of the initial space, the new space and the location of the device.

Claim7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Rao et al. (Rao; US Pub No. 2020/0134592 A1).
As per claim 7, Konrardy teaches the method of claim 6, comprising:
responsive to assigning the currently available space to the transport (col. 57, lines 16-18: reserve parking space)… the transport (col. 56, lines 53-54).
	Konrardy does not expressly teach creating a blockchain transaction that identifies the date, the transport, the value of the currently available space and the at least one occupant.
	Rao teaches creating a blockchain transaction that identifies the date, the transport, the value of the currently available space and the at least one occupant (paragraph [0026], lines 1-12; paragraph [0047], lines 29-30: blockchain transaction includes a plurality of data components which are customized to the specific transaction, i.e. parking space).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the blockchain transaction as taught by Rao, since Rao states in paragraph [0041] that such a modification would result in more transparency and additional tamper-resistance with respect to the transactions.
As per claim 14, (see rejection of claim 7 above) the system of claim 13, wherein responsive to the server assignment of the currently available space to the transport, the server creates a blockchain transaction that identifies the date, the transport, the value of the currently available space and the at least one occupant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDowell, JR. et al. (US Pub No. 2011/0082588 A1): similar inventive concept
Mielenz (US Patent No. 9,947,223 B2): similar inventive concept
Matters et al. (US Pub No. 2014/0222252 A1): similar inventive concept



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684